Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filed 5/20/2022 has been approved by the Examiner.
As a result, the objection to the drawings set forth in the Office Action of 1/20/2022 is withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s claim amendments filed 5/20/2022 correct the issues set forth in the Office Action of 1/20/2022 pertaining to 35 USC 112.
Therefore, the rejections of claims 3, 6-8, 10-12, 14 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn.
                                Claim Rejections — 35 USC § 102/103
Applicant’s arguments, see the amendment and arguments, filed 5/20/2022, with respect to the rejections of claims 1-13 and 15-18 under 35 USC 102 or 103, using combinations of Chen, Laskin, Yin et al and Kurosawa, have been fully considered and are persuasive.  The rejections of these claims are withdrawn. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645